Citation Nr: 0600393	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for stuttering.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1999 
to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2005.  This matter was 
originally on appeal from an April 14, 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

The veteran's stuttering disability is not related to active 
service.


CONCLUSION OF LAW

A stuttering disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; VA examination report dated 
in August 2005; VA treatment records; and a private medical 
record for treatment received in December 2002.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Pursuant to the Board's March 2005 Remand, the Appeals 
Management Center (AMC) asked the veteran to identify any 
private medical care providers; obtained the veteran's 
medical records from the VAMC in Miami from May 2003; and 
scheduled the veteran for an examination to determine the 
nature and etiology of the veteran's stuttering.  The Board 
notes that the Board's March 2005 Remand directed the VA 
examiner to specifically comment on the veteran's claim that 
he was rated with a 55 percent fluent pattern when joining 
the service in September 1999 and the March 2003 medical 
opinion that diagnosed the veteran as having an overall 
comprehensibility in conversation of 75 percent and a picture 
description and oral reading of 95 percent fluent.  The 
August 2005 VA examiner stated that questions in response to 
the veteran's percentage of fluent pattern were deferred to 
Speech Pathology since it was not in the scope of psychiatric 
evaluation.  Ordinarily, the Board would find that because 
this issue was never addressed, this would constitute a 
violation that necessitates another remand to the RO via the 
AMC, so that all previously requested development could be 
completed prior to the Board's appellate review of this 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, in this case, because the August 2005 examiner's 
opinion was that the veteran's stuttering pre-dated service 
and that the reported increased stuttering in service was due 
to confrontation of increased pressure which was a natural 
process of the condition, the failure to execute the remand 
instruction with respect to the percentage of fluent pattern 
(indicative of the measure of increase in stuttering) was de 
minimus and not the violation of the veteran's rights 
contemplated by Stegall.  Therefore, based on the foregoing 
actions, the Board finds that there has been substantial 
compliance with the Board's March 2005 Remand.  See Dyment v. 
West, 13 Vet.App. 141 (1999).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985).  In essence, a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition. 
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service 
connected.

Pursuant to statutory provisions, the veteran is entitled to 
the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.

As to the first question (whether the condition preexisted 
service), based upon a review of all the evidence of record, 
the preexistence of a stuttering disorder is established by 
clear and unmistakable evidence, and the presumption of 
soundness at entry has been rebutted.  The Board notes that, 
in fact, the veteran does not claim that his stuttering 
disability began in service but that his military service 
aggravated his stuttering.  
  
The presumption of soundness is rebutted in this case by 
clear and unmistakable evidence in the form of an August 2005 
VA examination report which shows that the nature of the 
veteran's stuttering disability is that it is developmental 
and therefore, necessarily, by its very nature preexisted his 
entry into service.  The examiner provided a rationale for 
this conclusion - that the disorder is listed in the category 
of developmental disorders by psychiatric professionals.  In 
fact, DSM-IV includes stuttering in the chapter on disorders 
that are usually first diagnosed during infancy, childhood, 
or adolescence.  Although the veteran is not competent to 
diagnose any medical or psychiatric disorder, he is certainly 
competent to state that he experienced stuttering prior to 
service.  



As to the second question (whether increased disability 
occurred during service), the veteran's service medical 
records contain a Report of Medical Examination  conducted in 
August 2002 which lists mild stuttering on the summary of 
defects and diagnoses.

The report of the August 2005 VA examination shows that the 
examiner reviewed the claims file and examined the veteran. 
The report noted a history that the veteran had stuttering 
difficulty since elementary school.  The veteran reported 
that while he was on active duty he was confronted by 
situations which aroused his anxiety and caused him to have 
more difficulty with stuttering.  After examination, the 
August 2005 VA examiner noted that the veteran fulfilled the 
criteria in DSM-IV for the diagnosis of stuttering, and 
although the veteran showed occasional anxiety associated 
with having to speak, it did not appear that the anxiety 
reached the degree of a diagnosis of its own.  The examiner 
opined that the stuttering pre-dated the veteran's active 
military service, and that while the veteran described that 
his discomfort about his stuttering increased while he was in 
the service due to the pressure he was under, the examiner 
opined that the stuttering would most likely have occurred in 
any situation where additional pressure was put on him by 
others.  The examiner opined that the veteran's situational 
increase in his stuttering whenever he was confronted with 
increased pressure was expected as a natural process with 
this condition.  In addition, the VA examiner noted that the 
veteran described functioning successfully in his job in the 
service even with his stuttering.  

The Board concludes that the pre-existing stuttering disorder 
did not undergo chronic aggravation beyond a normal progress 
of the disorder during active service. The evidence against 
finding aggravation beyond a normal progress of the disorder 
amply outweighs that favoring aggravation.  The unfavorable 
medical opinion is solidly grounded in terms of reliability 
and competence on the issue before the Board, as it was 
rendered after a full examination of the veteran and review 
of his medical history.  



Based on the veteran's statements and the VA examiner's 
opinion, the veteran experienced increased stuttering while 
facing certain pressures or anxiety during service.  This 
does not amount to concluding that the actual disorder itself 
worsened.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The veteran's 
symptoms may have increased, but not the underlying disorder.  
The VA examiner clearly stated that this increase is the 
natural progress of a stuttering disorder.  The veteran has 
submitted no competent medical evidence to the contrary.  

The examiner's opinion is also supported by the facts of this 
case.  The severity of the veteran's stuttering disability 
did not prevent him from being successful during service or 
since.  In other words, the baseline level of the disability 
has not increased to the point that it interfered with his 
social or occupational functioning more than it had prior to 
service.

Therefore, in light of all of the foregoing, the Board finds 
that VA has met its burden to rebut the presumption of 
soundness as to the veteran's stuttering disorder, and has 
shown no aggravation during service, by clear and 
unmistakable evidence.  Accordingly, service connection is 
not warranted unless the veteran can present even stronger 
evidence that the pre-existing stuttering problem itself, as 
opposed to symptomatology or even temporary exacerbation, did 
in fact undergo chronic worsening during active duty, to 
counter the VA medical opinion.  The record does not present 
such evidence.

As noted above, the veteran argues he had a 55-percent 
fluency pattern before entering service.  A May 2005 letter 
asked him to identify how he had this knowledge, but he did 
not respond.  Regardless, even accepting this as a true 
statement, the post-service evidence show fluency rates 
ranging from 68 to 100 percent (depending on the speech 
situation), which would also mitigate against a finding of 
aggravation, since this is clearly not worse than the pre-
service fluency rate.  The 2003 VA speech pathology records 
also refute the veteran's allegation that he left service 
barely able to speak.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
disorder is related to service.  There is not an approximate 
balance of evidence.  There is evidence not favorable to the 
claim that is of more probative value than the favorable 
evidence, and it is not error for the Board to favor certain 
evidence.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in January 2003.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  



The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letter, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs) as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The January 2003 letter was also supplemented by a September 
2003 VCAA letter, which advised the veteran what information 
and evidence was needed to substantiate a claim for service 
connection and of his and VA's respective duties for 
obtaining evidence.  Another letter was sent in May 2005, 
which asked the veteran for information needed to consider 
his claim (such as where he had received any pertinent 
treatment) and informed him of what VA would do to assist him 
(obtain VA treatment records and schedule him for 
examination).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the January 2003 notice letter, which preceded the April 2003 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination to obtain an 
opinion regarding the nature and etiology of the veteran's 
stuttering.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to service connection for stuttering is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


